NUMBER 13-20-00443-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                                   IN RE MARK A. CANTU


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
               Before Justices Benavides, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Hinojosa1

        Relator Mark A. Cantu, proceeding pro se, filed a petition for writ of mandamus

seeking to compel the trial court to hold a hearing and rule on “Plaintiff’s Second Amended

Motion to Dismiss a/k/a Plea to the Jurisdiction.” Relator has also filed an emergency

motion seeking to stay depositions which are scheduled for November 2, 3, and 4. We

deny both the petition for writ of mandamus and motion for emergency relief without

prejudice.

        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
      To obtain relief by writ of mandamus, a relator must establish that the trial court

committed a clear abuse of discretion and that there is no adequate remedy by appeal.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). The relator

bears the burden to properly request and show entitlement to mandamus relief. See

Walker, 827 S.W.2d at 837; see In re Carrington, 438 S.W.3d 867, 868 (Tex. App.—

Amarillo 2014, orig. proceeding); In re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo

2003, orig. proceeding). This burden requires that relator provide the reviewing court with

a sufficient record to establish the right to mandamus relief. See TEX. R. APP. P. 52.7;

Walker, 827 S.W.2d at 837; In re Carrington, 438 S.W.3d at 869; In re Davidson, 153
S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding).

      Because relator failed to provide us with a record to support his petition for writ of

mandamus and motion for emergency relief, this Court concludes that he has not met his

burden to obtain relief. Accordingly, we deny the petition for writ of mandamus and motion

for emergency relief without prejudice. See TEX. R. APP. P. 52.8(a), 52.10(b).

                                                               LETICIA HINOJOSA
                                                               Justice

Delivered and filed the
30th day of October, 2020.




                                            2